APPARATUS AND METHOD FOR PRODUCING A SEALED CONNECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 21-34, in the reply filed on March 11, 2021, is acknowledged.  Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2021.

Claim Objections
Claims 22-23 are objected to because of the following informalities:
In claim 22, lines 2, 3, and 5, “the at least one sealing jaw” should be amended to –the at least one of the first and second sealing jaws– for greater consistency with the language of claim 21.
In claim 23, lines 5-6, “the at least one sealing jaw” should be amended to –the at least one of the first and second sealing jaws– for greater consistency with the language of claim 21.
Appropriate correction is required.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 29, 31, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nievergeld (US 2004/0244338).
Regarding claim 21, Nievergeld teaches a device capable of joining together at least two material layers containing plastic to make a sealing connection therebetween (Abstract; Fig. 1; [0015]), said device comprising: at least one sealing station having at least first and second sealing jaws 23, 24 situated opposite each other and movable between an open position and a sealing position (Fig. 1, 4-5; [0017, 0025]); and a lubricant delivery device (comprising overpressure source 38) (Fig. 4; [0021]); wherein each of the first and second sealing jaws 23, 24 has a sealing surface (contact face 29) on an inner side that faces toward the sealing surface 29 of the oppositely situated sealing jaw, wherein the sealing station is configured such that in the open position the at least two material layers to be joined together are arrangeable between the first and second sealing jaws 23, 24 and such that in the sealing position the at least two material layers to be joined together are pressable between the first and second sealing jaws 23, 24 (Fig. 4-6; [0019]), wherein at least one of the first and second sealing jaws 23, 24 comprises at least one lubricant channel (comprising bores 33 and central conduits 34, 35), and wherein the lubricant delivery device 38 is configured to direct a 
Regarding claim 22, the at least one lubricant channel 33-35 extends through the at least one sealing jaw 23, 24 from at least one of: a rear side of the at least one sealing jaw 23, 24 facing away from a front side provided with the sealing surface 29, and a side of the at least one sealing jaw 23, 24 (Fig. 4, 6; [0021]).
Regarding claim 23, the at least one lubricant channel 33-35 extends from an entry opening to: one exit opening in the sealing surface; or two or more exit openings  (at bores 33) in the sealing surface 29, with said at least one lubricant channel 33-35 branching one or more times within the at least one sealing jaw 23, 24 (Fig. 4-6; [0021]).
Regarding claim 24, the at least one of the first and second sealing jaws 23, 24 comprises multiple lubricant channels 33-35, each communicating with at least one exit opening (at bores 33) (Fig. 4-6; [0021]).
Regarding claim 29, the lubricant delivery device 38 comprises at least one lubricant pump (overpressure source 38) and a lubricant reservoir, which is in fluidic connection with the at least one lubricant pump 38 (Fig. 4; [0021]).  (While Nievergeld does not explicitly discuss the fluidically connected lubricant reservoir, this is considered inherent, as the fluid to be pressurized must come from somewhere and must be delivered to the overpressure source 38 in some manner.  Even if the fluid were merely air from the ambient atmosphere, this would read upon the claimed lubricant reservoir.)

Regarding claim 34, the first and second sealing jaws 23, 24 are hot sealing jaws or ultrasound sealing jaws [0017, 0020].

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nievergeld as applied to claims 21-24, 29, 31, and 34 above, and further in view of any one of Berger et al. (US 6,533,890), Kubota (US 2001/0005603), or Hartley (US 3,340,795).
Regarding claim 25, Nievergeld teaches that the at least one lubricant channel 33-35 extends from the entry opening to the two or more exit openings (at bores 33), and suggests in Fig. 6-7 that the two or more exit openings 33 have a somewhat smaller cross section area than the entry opening of the lubricant channel 33-35 (Fig. 4-7; [0021]), which one of ordinary skill in the art would have recognized as consistent with Nievergeld’s disclosure of branched lubricant channel 33-35 (i.e., the plurality of bores 33 each having smaller flowrates than that of the common channel from which .

Claims 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nievergeld as applied to claims 21-24, 29, 31, and 34 above, and further in view of Hartley.
Regarding claim 26, Nievergeld teaches that the configuration of the two or more exit openings 33 may be adapted according to the desired application [0026], without specifically teaching a cross section area of the two or more exit openings 33.  Further, Hartley teaches a similar press with fluid channels in the platens, and teaches that a cross section area of the two or more exit openings 38 is a result-effective variable that can affect the lamination pressure and should be experimentally determined.  (As a non-limiting example, though, Hartley notes that circular exit openings with a diameter of 0.040 inches [and thus a cross section area of 0.81 mm2] have worked well under 2 provides the desired results.  Discovery of the optimum value of a result-effective variable in a known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 28, Nievergeld teaches that the configuration of the two or more exit openings 33 may be adapted according to the desired application [0026], without specifically teaching a distance along the sealing surface 29 between adjacent exit openings 33.  Further, Hartley teaches a similar press with fluid channels in the platens, and teaches that the spacing between the exit openings 38 is a result-effective variable that can affect the lamination pressure and should be experimentally determined.  Thus, it would have been within the level of ordinary skill in the art to determine that a distance along the sealing surface 29 between adjacent exit openings 33 of Nievergeld that is from 5 to 60 mm provides the desired results.  Discovery of the optimum value of a result-effective variable in a known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 33, Nievergeld does not specifically teach that the connection line 36 is flexible.  However, it is known in the art to provide similar presses having fluid channels in the platens with flexible connection lines (i.e., hoses) to a lubricant delivery device, which provide the advantages of inexpensive materials and easy installation, as evidenced by Hartley (Fig. 1; col. 2, LL. 48-51).  Thus, it would have been obvious to one of ordinary skill in the art to select a flexible connection line 36 for Nievergeld’s device in order to provide these advantages.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nievergeld as applied to claims 21-24, 29, 31, and 34 above, and further in view of Pöhl (US 4,080,243).
Regarding claim 32, Nievergeld is silent as to the details of the overpressure source 38.  However, it is known in the art to provide pressurized fluid to similar presses using a pump and a fluid reservoir connected to the pump with at least one delivery line, as evidenced by Pöhl (Abstract; Fig. 1; col. 4, LL. 11-26).  Thus, it would have been obvious to one of ordinary skill in the art to provide at least one delivery line extending from the lubricant reservoir to the at least one lubricant pump 38 of Nievergeld, this being known in the art as an effective configuration for providing pressurized fluid to a press.

Allowable Subject Matter
Claims 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 27 would be allowable because Nievergeld teaches a symmetrical distribution of exit openings 33 upon the sealing surface 29 in order to produce uniform pressure upon the material layers (Fig. 4-5; [0024]), such that the claimed nonuniform spacing of exit openings would not have been obvious.  Claim 30 would be allowable because the prior art does not teach an advantage to the additional complexity of providing multiple lubricant pumps driven by a common motor in the device of Nievergeld.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745